Opinion issued August 26, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                               ————————————
                                NO. 01-14-00669-CR
                               ———————————
                    IN RE MIKE JAEMAINE KING, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Mike Jaemaine King, has filed a petition for writ of mandamus

seeking to compel his court-appointed appellate counsel to turn over relator’s

“Attorney and Client File and all documents that [were] generated during her

representation” of relator.1


1
      Relator identifies the respondent as Hattie Sewell Shannon, his court-appointed
      appellate counsel. An attachment to the petition indicates that the underlying case
      is State of Texas v. Mike Jaemaine King, cause number 717629, in the 339th
      District Court of Harris County.
      By statute, we have the authority only to issue a writ of mandamus against a

district court judge or county court judge in this Court’s district, and we may issue

all writs as necessary to enforce this Court’s appellate jurisdiction. See TEX. GOV’T

CODE ANN. §§ 22.221(a) (West 2004) (court of appeals “may issue a writ of

mandamus and all other writs necessary to enforce the jurisdiction of the court”);

22.221(b)(1) (court of appeals may issue writ of mandamus against “judge of a

district or county court in the court of appeals district”).

      We do not have jurisdiction to issue a writ of mandamus directed at relator’s

appointed counsel because the requested writ is neither against a judge nor is it

necessary to enforce our jurisdiction.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of

jurisdiction.

                                    PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2